Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the junction box claimed in claim 27 and the light fixtures claimed in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-26 and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 11-13 of U.S. Patent No. 10,538,905. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-26 and 28-40 are generic to all that is recited within claims 1, 5-7, 9, 11-13 of U.S. Patent No. 10,538,905. In other words, claims 1, 5-7, 9, 11-13 of U.S. Patent No. 10,538,905 fully encompass the subject matter of claims 21-26 and 28-40 and therefore anticipate claims 21-26 and 28-40. Since claims 21-26 and 28-40 are anticipated by claims 1, 5-7, 9, 11-13 of the patent, they are not patentably distinct from claims 1, 5-7, 9, 11-13 of U.S. Patent No. 10,538,905. Thus, the invention of claims 1, 5-7, 9, 11-13 of the patent is in effect a “species” of the “generic” invention of claims 21-26 and 28-40. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-26 and 28-40 are fully anticipated, (fully encompassed), by claims 1, 5-7, 9, 11-13 of the patent, claims 21-26 and 28-40 are not patentably distinct from claims 1, 5-7, 9, 11-13 of U.S. Patent No. 10,538,905, regardless of any additional subject matter present in claims 1, 5-7, 9, 11-13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-27, 29-34, 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter, IV (US Patent No. 5,471,804).
For claim 21, Winter, IV discloses a modular building system (fig. 1), comprising: floor panels (15) for assembling a floor of a structure, wall panels (10) for erecting walls of the structure; and roof panels (20) for forming a roof of the structure.
For claim 22, Winter, IV discloses that any one or more of the wall panels comprise windowed wall panels that include at least one window (see windows in fig. 1).
For claim 23, Winter, IV discloses that the wall panels, floor panels and roof panels include electrical wiring (col. 20 lines 52-55).
For claim 24, Winter, IV discloses that the wall panels each includes foam insulation disposed between an inner surface and an outer surface (col. 14 line 51, the core is made of foam).
For claim 25, Winter, IV discloses that the wall panels include pre-wired wall panels that include electrical wiring disposed between an inner surface and an outer surface (col. 20 lines 52-55).
For claim 26, Winter, IV discloses that the electrical wiring is routed through each pre-wired wall panel from one or more sides of the pre-wired wall panel (fig. 13, 51).
For claim 27, Winter, IV discloses that the electrical wiring can include a junction box and electrical wiring routed from one or more sides of the pre-wired wall panel (col. 24 lines 12-22).
For claim 29, Winter, IV discloses that the wall panels include pre-plumbed wall panels (col. 18 lines 42-43) that include tubing (fig. 1, vertical 50) disposed between an inner surface and an outer surface.
For claim 30, Wiinter, IV discloses that the tubing is routed through each pre-plumbed wall panel from a top of the pre-plumbed wall panel (fig. 1, vertical 50, col. 18 lines 42-43).
For claim 31, Winter, IV discloses quick connects are configured to join the tubing between adjacent pre-plumbed wall panels (fig. 15, 10).
For claim 32, Winter, IV discloses that the floor panels each includes a structural support disposed between an inner surface and an outer surface (col. 23 line 59, joists are present and they are disposed between an inner and outer surface since the lock components are also disposed therein).
For claim 33, Winter, IV discloses that the one or more floor panels (15) includes pre-wired floor panels, each prewired floor panel of the pre-wired floor panels including electrical wiring running disposed between an inner surface and an outer surface (fig. 26, 40c, col. 20 lines 52-55, all the panels have the same characteristics).
For claim 34, Winter, IV discloses that the electrical wiring is routed through each pre-wired floor panel from a top of the pre-wired floor panel (fig. 4).
For claim 36, Winter, IV discloses that each roof panel (fig. 1, 20) of the one or more roof panels includes an inner surface and an outer surface with insulation between the inner and outer surfaces (col. 14 lines 46-59, all the panels have a foam core) and are configured ‘to support a solar-power installation’ (intended use recitation treated in accordance with MPEP 2114).
For claim 37, Winter, IV discloses that the one or more roof panels (fig. 1, 20) includes pre-wired roof panels that include electrical wiring disposed between the inner surface and the outer surface (fig. 26, 40c, col. 20 lines 52-55, all the panels have the same characteristics).
For claim 38, Winter, IV discloses that the electrical wiring is routed through each pre-wired roof panel from one or more sides of the pre-wired roof panel (figs. 6-7).
For claim 39, Winter, IV discloses that the electrical wiring can include a light fixture and electrical wiring routed from one or more sides of the pre-wired roof panel (col. 24 lines 45-46, a light fixture is considered an appliance).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Winter, IV (US Patent No. 5,471,804) in view of Powell (US 8,756,878).
For claim 28, Winter, IV discloses that electrical connections are established between the adjacent pre-wired wall panels (fig. 26, 40c, col. 20 lines 52-55) but does not disclose that the wall panels share a friction fit.
Powell discloses a modular building system (fig. 3) comprising panels connected with friction fit (fig. 5, 40, col. 5 lines 15-18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the walls panels of Winter, IV connect in a friction fit as made obvious by Powell to provide a secure and rigid connection between the panels during use.
For claim 35, Winter, IV discloses that electrical connections are established between the adjacent pre-wired wall panels (fig. 26, 40c, col. 20 lines 52-55) but does not disclose that the floor panels share a friction fit.
Powell discloses a modular building system (fig. 3) comprising panels connected with friction fit (fig. 5, 40, col. 5 lines 15-18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the floor panels of Winter, IV connect in a friction fit as made obvious by Powell to provide a secure and rigid connection between the panels during use.
For claim 40, Winter, IV discloses that electrical connections are established between the adjacent pre-wired roof panels (fig. 26, 40c, col. 20 lines 52-55) but does not disclose that the roof panels share a friction fit.
Powell discloses a modular building system (fig. 3) comprising panels connected with friction fit (fig. 5, 40, col. 5 lines 15-18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the roof panels of Winter, IV connect in a friction fit as made obvious by Powell to provide a secure and rigid connection between the panels during use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633